Citation Nr: 0712701	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  99-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for keratoconus.

2.  Entitlement to an initial rating higher than 20 percent 
for partial complex seizures.

3.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

4.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right ankle.

5.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the left ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1989 to June 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1998 and later 
by the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The Board remanded the case 
for additional development in July 2003.  The case has now 
been returned to the Board for further appellate review.   

The issue of entitlement to a higher initial rating for 
partial complex seizures is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's keratoconus is a congenital disorder.

2.  The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 110 or more, or systolic 
pressure which is predominantly 200 or more. 

3.  The degenerative joint disease of the right ankle has not 
resulted in ankylosis of the joint, or more than moderate 
limitation of motion of the ankle.

4.  The degenerative joint disease of the left ankle has not 
resulted in ankylosis of the joint, or more than moderate 
limitation of motion of the ankle.

CONCLUSIONS OF LAW

1. The veteran's keratoconus is not a disability for which 
compensation may be paid.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial disability rating higher than 
10 percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

3.  The criteria for an initial disability rating higher than 
10 percent for degenerative joint disease of the right ankle 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2006).

4.  The criteria for a disability rating higher than 10 
percent for degenerative joint disease of the left ankle are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as a letter from the RO dated in March 
2003 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the letter adequately told the veteran 
to submit any additional evidence that he had in his 
possession.  Further, the veteran was notified in August 2006 
regarding the factors considered when assigning a disability 
rating following a grant of service connection or the 
effective date of a grant of service connection.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
veteran's initial VCAA letter was not provided prior to the 
adjudication of his claims, he was afforded a period of time 
to submit evidence following the issuance of the letters, and 
he has not reported any prejudice as a result of the timing 
of the letters.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His VA treatment 
records have been obtained.  Numerous records were also 
obtained from the Social Security Administration.  The 
veteran has declined a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Keratoconus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

Congenital or developmental defects, refractive errors of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c).  

The veteran's service medical records, such as an optometry 
clinic record dated in November 1997, reflect that he was 
diagnosed as having slowly progressive keratoconus during 
service.  

A VA examiner in March 2006 noted that the keratoconus was 
first suspected in 1995 while the veteran was in active 
service.  Therefore, he stated that it was his opinion that 
the keratoconus had its onset during active military service.  
Significantly, however, the examiner also stated that 
"although the exact etiology of keratoconus is not entirely 
clear, it is generally considered a congenital condition."  

The Board has noted that the veteran's representative has 
presented a medical article from a web site which indicates 
that often the cause of keratoconus is unknown.  However, the 
article also indicates that some studies have found that it 
runs in families.  Overall, the Board finds that this article 
does not directly dispute the conclusion that keratoconus is 
a congenital, disorder.  

Based on the foregoing March 2006 VA medical opinion, which 
is unopposed, the Board finds that the veteran's keratoconus 
is most likely a congenital disorder.  Accordingly, the 
veteran's keratoconus is not a disability for which 
compensation may be paid.  See 38 C.F.R. § 3.303(c).

II.  Entitlement To An Initial Rating Higher Than 10 Percent 
For Hypertension.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for his 
service-connected hypertension.  He asserts that he has had 
readings which are high enough to meet the criteria for a 20 
percent rating.

The Board has considered the full history of the disorder.  
The veteran's service medical records show that he had high 
blood pressure readings on several occasions.  The veteran 
filed his original claim for disability compensation for 
hypertension in May 1998.  The report of a disability 
evaluation examination conducted by the VA in October 1998 
shows that the diagnosis was essential hypertension.  In a 
decision of November 1998, the RO granted service connection 
for the disorder, and assigned a 10 percent disability 
rating.  The veteran has appealed that rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more; systolic pressure predominantly 160 or more; or for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted if the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.  

The Board has noted that on examination by the VA in October 
1998, the veteran's blood pressure reading was 178/84.  On 
examination by the VA in July 2000, his blood pressure 
reading was 170/110.  

Comparable readings are noted throughout his VA medical 
treatment records.  For example, in January 2004, the reading 
was 131/74.  In April 2004, the reading was 138/70.  In 
August 2004, the reading was 179/104.  In March 2005, the 
reading was 197/115.  In October 2005, the reading was 
147/73.  

Finally, the report of a VA examination conducted in October 
2004 reflects that the veteran's blood pressure reading was 
160/90.  The examiner stated that "The patient's current 
level of severity for his hypertension appears to be mild 
only."  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 110 or more or systolic readings of 
200 or more as contemplated for a rating in excess of 10 
percent.  The medical evidence shows that the readings have 
been consistently below those levels at all times other than 
on very few occasions.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 10 percent 
for hypertension are not met.  Also, the disorder does not 
appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  



III.  Entitlement To An Initial Ratings Higher Than 10 
Percent For
 Degenerative Joint Disease of the Right Ankle And
 Degenerative Joint Disease of the Left Ankle

The veteran's ankle disorders may be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which provides that a 10 
percent disability rating is warranted if there is moderate 
limitation of motion of the ankle.  A 20 percent rating is 
warranted if there is marked limitation of motion.  Normal 
ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  When assigning a disability 
rating based on limitation of range of motion, it is also 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
38 C.F.R. §§  4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995). 

The Board has considered the full history of the service-
connected disabilities.  The veteran's service medical 
records reflect he underwent bilateral arthroscopic surgery 
during service, and was diagnosed with degenerative joint 
disease of each ankle.  In a rating decision of November 
1998, the RO granted service connection for degenerative 
joint disease of the right ankle and degenerative joint 
disease of the let ankle, and assigned a separate 10 percent 
rating for each disorder.  The veteran appeals those ratings.  

The evidence which has been presented includes several VA 
medical records, plus VA examination reports.  After 
considering all of the evidence of record, the Board finds 
that the veteran's ankle disorders have resulted in no more 
than moderate limitation of motion of the ankles at any time 
during the rating period.  As noted, a normal ankle 
dorsiflexion is from 0 to 20 degrees, and normal plantar 
flexion of the ankle is from 0 to 45 degrees.  On VA 
examination in October 1998, the ranges of motion were 
normal.  On VA examination in October 2004, the examiner 
reported that the bilateral ankle flexion was to about 40 
degrees without pain and to 20 degrees of dorsiflexion 
without pain.  The examiner specifically stated that "I do 
not find any marked limitation of motion of either ankle."  
Thus, any limitation would be best characterized as being 
moderate rather than marked.  The Board also notes that the 
medical records and examination reports demonstrate that the 
veteran has no additional limitation beyond that noted above 
due to pain.  In addition, factors such as functional loss 
due to flare-ups, fatigability, and incoordination are not 
shown by the evidence.    

In addition, a 20 percent rating is also provided under 
Diagnostic Code 5270 in cases of ankylosis or fixation of the 
ankle in plantar flexion or dorsiflexion (between 0 and 10 
degrees), but the veteran's ankles are not ankylosed.  None 
of the medical evidence which is of record contains a 
diagnosis of ankylosis.  

In summary, even taking into account the veteran's complaints 
of pain and stiffness, the evidence does not demonstrate 
marked limitation of motion of the ankles or other impairment 
that would qualify for a rating in excess of 10 percent.  
Accordingly, the Board concludes that the criteria for a 
disability ratings higher than 10 percent for the right ankle 
degenerative joint disease and the left ankle degenerative 
joint disease are not met.  Also, the disorders do not appear 
to have changed significantly during this initial rating 
period so as to warrant a staged rating.  See Fenderson, 
supra.  


ORDER

1.  Service connection for keratoconus is denied.

2.  An initial rating higher than 10 percent for hypertension 
is denied.

3.  An initial rating higher than 10 percent for degenerative 
joint disease of the right ankle is denied.

5.  An initial rating higher than 10 percent for degenerative 
joint disease of the left ankle is denied.  




REMAND

VA's Rating Schedule provides that seizure disorders are to 
be rated on the basis of their type and frequency.  The Board 
finds that additional development of evidence is required 
with respect to the veteran's claim for a higher rating for 
seizures.  In this regard, it appear that additional relevant 
medial evidence exists which has not been obtained.  The 
veteran was recently incarcerated for a substantial period of 
time.  The medical treatment records from that correctional 
facility may contain significant information regarding the 
frequency and severity of his seizures.  Therefore, those 
records must be obtained for consideration.

The Board also finds that another VA examination would be 
useful in assessing the severity of the disorder.  Based on 
the descriptions of the seizures given by the veteran and the 
comments and diagnoses by past examiners, the Board is 
unclear as to whether his seizures are "major" or "minor," as 
contemplated by the Rating Schedule, and of their relative 
frequency.  These determinations are essential to properly 
rating his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have recently treated or 
examined him for a seizure disorder.  
After obtaining any necessary 
authorization, request copies of the 
records of all treatment or examination 
he identifies, to include all medical 
records from his period of incarceration.  
All records obtained should be associated 
with the claims file.

2.  Upon receipt of all requested 
records, schedule the veteran for a 
neurological examination to assess the 
severity of his seizure disorder. To 
assist in making this determination, the 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination. All necessary tests 
should be completed. The examiner's 
report should set forth in detail all 
current symptoms, pertinent clinical 
findings, and diagnoses. The examiner 
should state whether the veteran has 
major or minor seizures, as contemplated 
by VA's Rating Schedule, and state the 
frequency of each type of seizure, as 
appropriate.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


